Citation Nr: 0312858	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  96-09 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an initial evaluation higher than 10 
percent for the residuals of a right foot fracture.

2.  Entitlement to a compensable initial evaluation for the 
residuals of laparotomy scarring with incidental 
appendectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from December 1992 to 
September 1995.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa, which, among other things, granted 
service connection for the residuals of a right foot fracture 
and of an appendectomy, assigning noncompensable evaluations 
to each disability.  Over the course of the veteran's appeal, 
the initial evaluation for his right foot disability was 
increased to 10 percent.  The veteran, however, has continued 
his appeal of both ratings, asserting that higher evaluations 
are appropriate for assignment.


REMAND

The evidence of record shows that the veteran submitted an 
application for VA compensation benefits in October 1995.  
The RO sent the veteran a letter that same month identifying 
evidence that would be obtained by VA and advising the 
veteran of ways he could assist in preparing his claims for 
adjudication.  The veteran did not respond to the RO's 
letter.  

In a December 1995 rating decision, the RO granted service 
connection for the residuals of right foot surgery and of an 
appendectomy, assigning noncompensable evaluations for each 
disability.  The veteran appealed that decision, requesting 
compensable evaluations be assigned for both of the service-
connected disabilities.   The RO issued a statement of the 
case in February 1996, explaining why the requested benefits 
could not be granted.  

In an April 1996 rating decision, the RO increased the 
initial rating for the veteran's right foot disability to 10 
percent.  The veteran was notified of that decision, but 
continued his appeal.  Since that time, the veteran has been 
issued six supplemental statements of the case outlining the 
evidence needed to substantiate his claims on appeal.  The 
most recent supplemental statement of the case issued in 
November 2002, included a recitation of the revised VA 
regulation 38 C.F.R. Section 3.159, which sets forth a 
claimant's rights and responsibilities in the development of 
claims pursuant to the Veterans Claims Assistance Act of 2000 
(the VCAA) Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified as amended at 38 U.S.C.A. § 5100 to 5107 (West 
2002)].  

While the veteran's appeal was pending, the President signed 
into legislation the VCAA.  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Additionally, judicial precedent 
requires that VA advise a claimant not only of his/her own 
responsibilities with respect to gathering evidence, but of 
VA's responsibilities in obtaining specific evidence on 
behalf of a claimant.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

Regulations implementing the VCAA were promulgated and the 
Board began advising claimants in writing of his/her rights 
and responsibilities under the VCAA, as well as the 
responsibilities of VA in assisting claimants in obtaining 
evidence, as opposed to remanding all cases that did not have 
the statutorily mandated notice language to the ROs.  The 
Board's notice to claimants included a request for the 
claimant to respond within thirty days of the date of the 
letter as provided in 38 C.F.R. Section 19.9(a)(2)(ii).  This 
portion of the regulations, however, was recently invalidated 
by the United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  The Federal Circuit specifically found 
that, under the statute, a claimant has one year in which to 
submit additional evidence and argument in support of his/her 
claim following notice of the VCAA as opposed to only thirty 
days as set forth in the regulations at 38 C.F.R. Section 
19.9(a)(2)(ii).  Accordingly, that portion of the regulations 
limiting a claimant's response time to thirty days, 38 C.F.R. 
Section 19.9(a)(2)(ii), was invalidated.  See Disabled  
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  

Considering the procedural outline as set forth in the VCAA 
and in the recent opinion of the Federal Circuit in 
conjunction with the veteran's claims folder, which is void 
of any specific notice of the VCAA and of VA's obligation to 
obtain identified evidence, the Board finds that it has no 
alternative but to remand this matter to the RO to ensure 
that the veteran is given proper notice of his rights and 
responsibilities under the VCAA, allowed the appropriate time 
in which to respond to the notice of the VCAA and/or waive 
that response time, and to ensure that all duty to notify and 
duty to assist obligations of VA are met.  The Board laments 
the lengthy duration of this appeal and would like nothing 
more than to render a final decision in this matter, 
particularly in light of the fact that the veteran was given 
notice in October 1995 of the evidence VA would obtain as 
well as a statement of the case and six supplemental 
statements of the case outlining all evidence needed to 
substantiate the claims on appeal.  Given the stand that his 
own representative has taken with respect to VA's duties 
under the VCAA, however, it appears that even though the 
record appears to be thoroughly developed, a remand is 
required to cure the procedural defect outlined above.  It is 
noted that due to the recent invalidation of regulations 
implementing the VCAA, the Board does not have the authority 
to cure this procedural defect itself.

Therefore, this matter is REMANDED for the following action:

The RO must advise the veteran of his 
rights and responsibilities under the 
VCAA and valid implementing regulations.  
He should be given an opportunity to 
supply additional evidence and/or 
argument, identify additional evidence 
for VA to obtain, or waive his right to 
the one-year response time required under 
the VCAA.  All new evidence and/or 
arguments must be associated with the 
veteran's claims folder.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to cure a procedural defect and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



	                  
_________________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




